Title: To John Adams from Benjamin Stoddert, 13 July 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Depart. 13 July 1799

I am honored with your letter of the 8th. Inst. Having sent by yesterdays mail all the papers relating to Talbotts claim of Rank—I will not add further on that subject.
If Talbott will not continue in the Constitution, Sever, I would risk my life, would be found equal to the Command of her.—I am sorry for the prejudices which prevail against him, which arise in part from the his efforts to introduce proper Discipline on board of the Herald—And his not pursuing so far as he might have done, a French Privateer to superior force, which I have no doubt preceeded from a knowledge of, & of consequence, a total want of confidence in his own Vessel, the Herald, whose Guns, in a heavy Sea, as was the case, would have been totally useless. The Men on board, who are always for Fighting clamoured,—& the officers, spoke of the circumstance at Boston. Admiral Nelson, if his understanding is equal to his Bravery, would have pursued the very course, that Sever did.
I think Sir, if you find another Captain necessary for the Constitution, if you will order Sever on board, & let it be known, that your determination is irrevocable—, every thing will go right. In this case, Sever ought to select his officers, out of those in commission—& that if he wished it, one or two Lts. of his choosing, should be commissioned—If he carries five or six Lieutenants, it will be the better—they will learn Discipline under a man of his order & regularity.
I have Just recd. letters from Tingey at St. Kitts—He has captured a Privateer of 8 Guns & 85 Men—& a Schooner (American) carrying on illicit Trade. I will by next mail send the letters.
I have the honor to be / With the highest respect & esteem / Sir Yr Most Obed Servt

Ben Stoddert.